DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Information Disclosure Statement


The information disclosure statement filed on 7/29/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS contains NPL reference #1 to Ando et al, but the reference is not in English nor does it contain an English explanation of relevance.  It has been placed in the application file, but the information referred to therein concerning the reference has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-24, 26-30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (hereinafter Young), U.S. Patent Application Publication 2018/0018554 in view of Goyal et al. (hereinafter Goyal), U.S. Patent Application Publication 2017/0316312, further in view of Lie et al. (hereinafter Lie), U.S. Patent Application Publication 2020/0380370.
Regarding Claim 1, Young discloses a system comprising: wherein: 
the at least one memory of each of the plurality of neural cores comprises at least a portion of a weight tensor, the weight tensor comprising a plurality of filters [“weight matrices” ¶37; Note: The specification in paragraph 37 explains a filter as a plurality of weights], each neural core is adapted to retrieve locally or receive a portion of an input data tensor [“input tensor” ¶37], apply the portion of the weight tensor thereto, and store locally or send a result therefrom via the network to other of the plurality of neural cores [“weight matrix modification” ¶77; Fig. 4, 5], and
the dimensions, shape, and partitioning of the weight tensor are configurable [“weight matrix with dimensions equal to the original input depth by the original output depth” ¶78; Fig. 4, 5; Note: The weight matrix is a mathematical structure and as such is configurable.].
However, Young fails to explicitly disclose a plurality of neural cores, each of the plurality of neural cores comprising at least one memory; 
a network interconnecting the plurality of neural cores,
the weight tensor is distributed among the plurality of neural cores according to the physical dimensions of the two-dimensional array.
Goyal discloses a plurality of neural cores [multi-core structure, ¶24; a plurality of tensor engines, ¶24], each of the plurality of neural cores comprising at least one memory [data RAM/cache, ¶25]; and 
a network interconnecting the plurality of neural cores [one or more networks, ¶19; Fig. 1],
the weight tensor is distributed among the plurality of neural cores according to the physical dimensions of the two-dimensional array [“partitions each neural network processing task for pattern classification among a plurality of tensor engines ( TEs ) 104 , wherein each tensor engine 104 is configured to perform a portion sub - task of the neural network processing task in parallel” ¶24].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young and Goyal before him before the effective filing date of the claimed invention, to modify the system of Young to incorporate the multi-core design of Goyal.
Given the advantage of faster processing using a multi-core design, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Young fails to explicitly disclose wherein the plurality of neural cores are arranged in a two-dimensional array, and wherein each of the plurality of neural cores includes direct connections and relay connections with other of the plurality of neural cores; and
and based on a locality of the weight tensor and the direct connections of each of the plurality of neural cores.
Lie discloses wherein the plurality of neural cores are arranged in a two-dimensional array [Fig. 4], and wherein each of the plurality of neural cores includes direct connections and relay connections with other of the plurality of neural cores [Fig. 4]; and
and based on a locality of the weight tensor and the direct connections of each of the plurality of neural cores [“Neuron D 1044 is mapped to PE0 1070, PE3 1073, and PE6 1076 via respective locally stored distributions of weights w AD 1080, wBD 1083, and wCD 1086.” ¶493; Fig. 10B].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the combination to incorporate the core arrangement and locality placement of data of Lie.
Given the advantage of compact and organized arrangement of cores, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Young, Goyal, and Lie discloses the system of claim 1.  Young further discloses wherein applying the portion of the weight tensor to the portion of the input data tensor comprises computing a vector-matrix multiplication followed by an activation function [“perform a convolution operation “ convolve ” 162 on input activations I and weight matrices W to generate layer output” ¶56; Fig. 1A, 1B].

Regarding Claim 4, Young, Goyal, and Lie disclose the system of claim 1.
However, Young fails to explicitly disclose wherein the network provides local connectivity among the plurality of neural cores.
Lie discloses wherein the network provides local connectivity among the plurality of neural cores [Fig. 4].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the combination to incorporate the core arrangement of Lie.
Given the advantage of compact and organized arrangement of cores, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Young, Goyal, and Lie disclose the system of claim 3.
However, Young fails to explicitly disclose wherein the network provides connectivity among neighboring neural cores within the array.
Lie discloses wherein the network provides connectivity among neighboring neural cores within the array [Fig. 4].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the combination to incorporate the core arrangement of Lie.
Given the advantage of compact and organized arrangement of cores, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the portion of the weight tensor at each of the plurality of neural cores comprises a block of the weight tensor [“weight matrices” ¶37; Fig. 4, 5].

Regarding Claim 9, Young, Goyal, and Lie disclose the system of claim 1.
However, Young fails to explicitly disclose wherein the weight tensor is partitioned along one or more dimensions exhibiting locality.
Goyal discloses wherein the weight tensor is partitioned along one or more dimensions exhibiting locality [“partitions each neural network processing task for pattern classification among a plurality of tensor engines ( TEs ) 104 , wherein each tensor engine 104 is configured to perform a portion sub - task of the neural network processing task in parallel” ¶24].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the combination to incorporate the partitioning of Goyal.
Given the advantage of faster processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 10, Young, Goyal, and Lie disclose the system of claim 9.  Young further discloses wherein the one or more dimensions comprise spatial dimensions [Fig. 4, 5].

Regarding Claim 11, Young, Goyal, and Lie disclose the system of claim 9.  Young further discloses wherein the one or more dimensions comprise at least one feature dimension [“weight matrix with dimensions equal to the original input depth by the original output depth” ¶78; Fig. 4, 5].

Regarding Claim 12, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the weight tensor is sparse [“most entries of the matrix are zero” ¶66].

Regarding Claim 13, Young, Goyal, and Lie disclose the system of claim 12.  Young further discloses wherein during said applying the portion of the weight tensor to the portion of the input data tensor, only non-zero values of the weight tensor are used for computation [“most entries of the matrix are zero” ¶66].

Regarding Claim 14, Young, Goyal, and Lie disclose the system of claim 12.  Young further discloses wherein the memory stores only non-zero values of the weight tensor [“most entries of the matrix are zero” ¶66; Note: sparse data is often stored in annotated format to save memory].

Regarding Claim 15, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the weight tensor corresponds to a convolution filter [“one or more respective convolutional neural network layer weight matrices” ¶37].

Regarding Claim 16, Young, Goyal, and Lie disclose the system of claim 15.  Young further discloses wherein the weight tensor is partitioned along one or more spatial dimension [Fig. 4, 5].

Regarding Claim 17, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the result is an intermediate result, and wherein: each neural core is further adapted to store locally or send the intermediate result via the network to other of the plurality of neural cores; each neural core is further adapted to retrieve locally or receive the intermediate result and compute a final result therefrom [“weight matrix modification” ¶77; Fig. 4, 5; Note: the parallel processing of Goyal from claim 1 would distribute the processing between the cores].

Regarding Claim 18, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the portion of the weight tensor at each of the plurality of neural cores comprises a block of the weight tensor [“weight matrices” ¶37;].
However, Young fails to explicitly disclose wherein a subset of the plurality of neural cores include the same replicated block.
Goyal discloses wherein a subset of the plurality of neural cores include the same replicated block [“a same kernel is kept and repeatedly applied…on different parts of the data” ¶30, 26; Fig. 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the combination to incorporate repeated use of Goyal.
Given the advantage of distributed and parallel processing for faster computations, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 19, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein one of the plurality of neural cores includes the whole weight tensor [“weight matrices, or kernels” ¶37].

Regarding claim 20, Young, Goyal, and Lie disclose the system of claim 19.
However, Young fails to explicitly disclose wherein the one neural core is adapted to distribute the portions of the weight tensor to each other of the plurality of neural cores.
Goyal discloses wherein the one neural core is adapted to distribute the portions of the weight tensor to each other of the plurality of neural cores [multi-core structure, ¶24; a plurality of tensor engines, ¶24].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the system of the combination to incorporate the multi-core design of Goyal.
Given the advantage of faster processing using a multi-core design, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 21, Young, Goyal, and Lie disclose the system of claim 1.
However, Young fails to explicitly disclose further comprising: a central memory comprising the whole weight tensor, wherein the system is adapted to distribute the portions of the weight tensor to each other of the plurality of neural cores from the central memory.
Goyal discloses further comprising: a central memory comprising the whole weight tensor, wherein the system is adapted to distribute the portions of the weight tensor to each other of the plurality of neural cores from the central memory [“on - system / on - chip memory ( OSM )” ¶20; Fig. 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the system of the combination to incorporate the multi-core design of Goyal.
Given the advantage of faster processing using a multi-core design, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 22, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the portion of the weight tensor corresponds to a subset of the plurality of filters [“weight matrices” ¶37; Note: The specification in paragraph 37 explains a filter as a plurality of weights].

Regarding Claim 23, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the weight tensor is compressed [“most entries of the matrix are zero” ¶66; Note: the use of a sparse matrix suggests storing only the non-zero values (i.e. compression).  This is also shown in Goyal in ¶27].

Regarding Claim 24, Young, Goyal, and Lie disclose the system of claim 1.  Young further discloses wherein the weight tensor is encoded to exclude zero values [“most entries of the matrix are zero” ¶66; Note: the use of a sparse matrix suggests storing only the non-zero values.  This is also shown in Goyal in ¶27].

Claim 26 is rejected on the same grounds as claim 1.
Claim 27 is rejected on the same grounds as claim 12.
Claims 28-30 are rejected on the same grounds as claims 22-24, respectively.

Regarding Claim 32, Young discloses a system comprising:
a computing node comprising a computer readable storage medium having program instructions embodied therewith [“recorded on one or more computer storage devices, each configured to perform the actions of the methods” ¶4; “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that , when executed by data processing apparatus, cause the apparatus to perform the actions” ¶4], the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: 
encoding a plurality of filters in a weight tensor [“weight matrices” ¶37; Note: The specification in paragraph 37 explains a filter as a plurality of weights]; and 
providing at least a portion of the weight tensor to each of the plurality of neural cores [“weight matrices” ¶37]; 
and the dimensions, shape, and partitioning of the weight tensor are configurable [“weight matrix with dimensions equal to the original input depth by the original output depth” ¶78; Fig. 4, 5; Note: The weight matrix is a mathematical structure and as such is configurable.].
wherein each of the plurality of neural cores is adapted to: 
retrieve locally or receive a portion of an input data tensor [“input tensor” ¶37]; 
apply the portion of the weight tensor to the portion of the input data tensor to obtain a result [“weight matrix modification” ¶77; Fig. 4, 5].
However, Young fails to explicitly disclose a plurality of neural cores, each of the plurality of neural cores comprising a memory; 
a network interconnecting the plurality of neural cores; 
wherein the weight tensor is distributed among the plurality of neural cores according to the physical dimensions of the array.
store in its memory at least a portion of the weight tensor; 
store locally or send the result via a network to at least one other neural core.
Goyal discloses a plurality of neural cores, each of the plurality of neural cores comprising a memory [multi-core structure, ¶24; a plurality of tensor engines, ¶24; data RAM/cache, ¶25]; 
a network interconnecting the plurality of neural cores [one or more networks, ¶19; Fig. 1]; 
wherein the weight tensor is distributed among the plurality of neural cores according to the physical dimensions of the array [“partitions each neural network processing task for pattern classification among a plurality of tensor engines ( TEs ) 104 , wherein each tensor engine 104 is configured to perform a portion sub - task of the neural network processing task in parallel” ¶24].
store in its memory at least a portion of the weight tensor [data RAM/cache, ¶25]; 
store locally or send the result via a network to at least one other neural core [one or more networks, ¶19; Fig. 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young and Goyal before him before the effective filing date of the claimed invention, to modify the system of Young to incorporate the multi-core design of Goyal.
Given the advantage of faster processing using a multi-core design, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Young fails to explicitly disclose wherein the plurality of neural cores are arranged in a two-dimensional array, and wherein each of the plurality of neural cores includes direct connections and relay connections with other of the plurality of neural cores; and
and based on a locality of the weight tensor and the direct connections of each of the plurality of neural cores.
Lie discloses wherein the plurality of neural cores are arranged in a two-dimensional array [Fig. 4], and wherein each of the plurality of neural cores includes direct connections and relay connections with other of the plurality of neural cores [Fig. 4]; and
and based on a locality of the weight tensor and the direct connections of each of the plurality of neural cores [“Neuron D 1044 is mapped to PE0 1070, PE3 1073, and PE6 1076 via respective locally stored distributions of weights w AD 1080, wBD 1083, and wCD 1086.” ¶493; Fig. 10B].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, and Lie before him before the effective filing date of the claimed invention, to modify the combination to incorporate the core arrangement and locality placement of data of Lie.
Given the advantage of compact and organized arrangement of cores, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 25 am 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, Goyal, and Lie, further in view Esser et al. (hereinafter Esser), Convolutional Networks for Fast, Energy-Efficient Neuromorphic Computing.
Regarding Claim 25, Young, Goyal, and Lie disclose the system of claim 1.
However, Young fails to explicitly disclose wherein each value of the weight tensor is -1, 0, or 1.
Esser discloses wherein each value of the weight tensor is -1, 0, or 1 [“a weight of 0, +1 or -1 can be created].
It would have been obvious to one having ordinary skill in the art, having the teachings of Young, Goyal, Lie, and Esser before him before the effective filing date of the claimed invention, to modify the combination to incorporate the ternary weights of Esser.
Given the advantage of fast, energy-efficient computing by trimming the lesser weights, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 31 is rejected on the same grounds as claim 25.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123